It is a familiar rule of practice that a general demurrer admits all facts which are properly pleaded, and for the purpose of testing the cause of action set out in the amended petition,, the defendant by such demurrer, confesses the truth of the proper averments of that pleading.
Looking to the facts alleged, it is seen, that by the terms of the oil lease, there is but one condition upon which the lessor could declare a forfeiture of the lease, 'and that condition is that there should be a well completed by the lessee on the premises within one year from date of the instrument, or he should pay lessor one hundred and sixty dollars per annum for each year such well should be delayed.
This condition was complied with and) one well was completed, so that from that point forward, there are no provisions by which the landowner may declare and enforce a forfeiture.
The other and material provision now is, that “if the first well shall be a good paying well, the tenant should drill a sufficient *486number of wells to fully develop said territory as soon as be reasonably can do sod
It is alleged that t'he first well'produced oil in paying quantities, and that the defendant, coming into possession and faking tbe place of tbe lessee as to tbe terms of tbe lease, drilled two more paying wells, tliese three being in tbe northeast comer of one tract, tbe last of tbe three having been completed in August, 1894; and that it drilled two paying wells on the east side of tbe other tract, one in Jume, 1893, the other in June, 1898.
Near the exterior line of these premises, wells have been drilled on adjoining lands, which tend to drain oil from the premises of plaintiff, ‘and against which defendant has drilled, no protecting wells. This condition of t'he premises, without effort to further test and develop the territory, had continued) for several years before tins action was commenced, and the defendant refuses to drill more wells, and refuses to permit the plaintiff, or any one for him, to drill and test the balance of the farm. It is charged also, that the defendant is neglectful of the five wells and operates them at irregular intervals.
Does the case stated in the petition entitle the plaintiff to any relief ? If so, what shall it be ? The plaintiff, by the terms of the lease, contemplated a fair 'and reasonable test of all his farm, and did not intend to incumber it with that instrument placed on record, merely to have one comer drilled, and two wells completed on one side of the premises; nor could the lessee or his assignee so understand the obligations therein created.
The case made against the defendant is one of persistent obstinacy and disregard of plaintiff’s rights without any disclosed excuse. He has submitted to the wrong for several years, and sees no sign of a change of conidnct on the part of the defendant.
We have no doubt that he states facts which entitle him to some' relief in the courts.
He further says he has no adequate remedy at law, because of the transitory nature of oil, and the impracticability of proving the presence or amount of oil in his premises. Ini other words, a remedy in damages can not be established. This is admitted, not only by the demurrer, but also in the brief filed for defendant in error. Furthermore, that brief admits' and concurs in plaintiff’s claim, that for the same reasons, compensation can not be made by tbe court, in lieu of specific performance. Yet, the defendant contends against specific performance which is prayed for, and urges, as *487no do-ubt was urged in the lower courts, that the subject matter of the controversy is not such as to justify the court in making a decree 'of that character. It may be that the lower courts held against the plaintiff on his petition, because a decree of specific performance would not close the controversy; that to compel the defendant to drill and test the territory would imply the retention of the case for supplemental orders and other proceedings which might become necessary in administering that form of relief. That view may be correct, and this court does not differ from the lower court on that point. But that view is no reason for sending the plaintiff out' of court empty handed.
The question on the demurrer was not, necessarily, whether or not the plaintiff states a case which warrants or requires the court to decree specific performance of the terms of the lease, as asked in the first' branch of the prayer; but is a cause of action stated which entitles him to relief in 'any form within the jurisdiction of the court, and consistent with the facts alleged?
It is a familiar rule, for which we have numerous precedents, that the ordering of specific performance is in some measure within the sound' discretion of the court where it is asked, and there are many cases which disclose circumstances of inequality, hardship, or other considerations which lead to a refusal of the specific relief, and yet adequate justice is done in some other form in the same ease, in order to avoid other actions and settle the rights of the parties. In some instances courts of equity, owing to the peculiar facts of the case on trial, have decreed performance in part and made compensation as to the remainder, and in others have refused-the specific relief entirely, and made such decree as justice and equity would sanction. This is not a new doctrine of practice in actions at law, and certainly not in cases in equity.
In Tiffin Glass Co. v. Stoehr, 54 Ohio St., 157, this court held the following rule of practice:
“Where, on the facts stated in the petition, a plaintiff is"entitled to a judgment for money, the fact that' in his petition he claims the amount to be due him as wages on a contract of employment, instead of as damages for tire breach of it, is not material to his right of recovery. A misconception of this kind must be disregarded in passing judgment upon the-pleading.”
In the course of the opinion, on page 163, Minshall, J., says:
“Under the liberal principles of our code, it can make no difference what he termed the number of dollars he conceived him*488self entitled to recover, provided that on the facts stated be was entitled to recover something. The judgment rendered was in fact for damages and not for wages; it was for what the plaintiff lost' by the breach of the contract by the defendant. The plaintiff then did not mistake his remedy. He had but one, the civil action of the code. This simply required a statement of the facts on which he conceived himself entitled to a recovery of money from the defendant. The petition conformed to this requirement, and stated a cause of action. A prayer for relief is no part of a cause of action.”
Again, in Railway Co. v. Reynolds, 55 Ohio St., 370, this court held to the same effect. The defendant in error in that case sued for breach of a contract in form of a ticket for passage on the railroad, and' stated all the facts in his petition, and the recovery was for damages in ejecting 'him from the train. The recovery was affirmed in this court, the holding being that’ the facts showed a right of recovery for tort, and not merely a breach of contract.
Still later, in Kerr v. City of Bellefontaine et al, 59 Ohio St., 446, an action to recover for machinery and appliances sold and delivered to said trustees for use of the gas works, it is held in the fourth branch of the syllabus:
“A petition alleging a sale and delivery by plaintiff to such trustees of machinery and appliances for the use of such works and the non-payment of the purchase price therefor, though not alleging facts sufficient to entitle him to recover a judgment at law against the municipality, does allege a cause of action fox the equitable appropriation of so much of the funds which have accrued or may accrue from the operation of the works as may be necessary to satisfy his just demand.”
These citations are quite sufficient. We have said that the petition does state facts which entitle the plaintiff to equitable relief. What shall if be ?
We are of the opinion that, if on the trial of this case, the aver-ments of the petition are sustained by sufficient evidence, that in lieu of a decree for specific performance, the lease as to all un-drilled lands of the plaintiff should be canceled and the cloud thereof removed, and that such would be the proper decree to make on the' facts alleged in the petition.
Tire judgment of the circuit court is reversed; the demurrer to the amended petition is overruled, and the cause is remanded to the circuit court for further proceedings according to law.

Judgment reversed.